EXHIBIT 10.1

 

 

STOCKHOLDER VOTING AGREEMENT

 

 

BY AND BETWEEN

 

AMGEN INC.

 

AND

 

The Stockholders Identified on Schedule A attached hereto

 

 

Dated as of March 28, 2004



--------------------------------------------------------------------------------

STOCKHOLDER VOTING AGREEMENT

 

This STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is entered into as of March
28, 2004, by and among Amgen Inc., a Delaware corporation (“Parent”), and the
Stockholders of Tularik Inc., a Delaware corporation (the “Company”) identified
on Schedule A attached hereto (each a “Stockholder” and collectively, the
“Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, as of the date hereof, each Stockholder “beneficially owns” (as such
term is defined in Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended) and is entitled to dispose of (or to direct the disposition
of) and to vote (or to direct the voting of) that total number of shares of
common stock, par value $0.001 per share (the “Common Stock”) of the Company as
are set forth adjacent to such Stockholder’s name on Schedule A attached hereto
(the “Owned Shares”), as such shares may be adjusted after the date hereof by
stock dividend, stock split, recapitalization, combination, merger,
consolidation, reorganization or other change in the capital structure of the
Company affecting the Common Stock (such shares of Common Stock, together with
any other shares of Common Stock the voting power over which is acquired by a
Stockholder during the period from and including the date hereof through and
including the date on which this Agreement is terminated in accordance with its
terms, are collectively referred to herein as the “Subject Shares”);

 

WHEREAS, Parent, Arrow Acquisition, LLC, a Delaware limited liability company
wholly-owned by Parent (“Merger Sub”), and the Company propose to enter into an
Agreement and Plan of Merger, dated as of the date hereof (the “Merger
Agreement”), pursuant to which the Company will merge with and into Merger Sub,
with Merger Sub surviving as a limited liability company wholly-owned by Parent
(the “Merger”); and

 

WHEREAS, as a condition to the willingness of Parent to enter into the Merger
Agreement, and as an inducement and in consideration therefor, Parent has
required that the Stockholders agree, and the Stockholders have agreed, to enter
into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
parties hereto, intending to be legally bound, hereby agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1 Capitalized Terms. For purposes of this Agreement, capitalized terms
used and not defined herein shall have the respective meanings ascribed to them
in the Merger Agreement.

 

ARTICLE II

VOTING AGREEMENT AND IRREVOCABLE PROXY

 

Section 2.1 Agreement to Vote the Subject Shares. Each Stockholder, in its
capacity as such, hereby agrees that, during the period commencing on the date
hereof and



--------------------------------------------------------------------------------

continuing until the termination of this Agreement (such period, the “Voting
Period”), at any meeting (or any adjournment or postponement thereof) of the
holders of any class or classes of the capital stock of the Company, however
called, or in connection with any written consent of the holders of any class or
classes of the capital stock of the Company, such Stockholder shall vote or
cause to be voted the Subject Shares (x) in favor of the approval of the terms
of the Merger Agreement, the Merger and the other transactions contemplated by
the Merger Agreement (and any actions required in furtherance thereof), (y)
against any action, proposal, transaction or agreement that would result in a
breach in any respect of any covenant, representation or warranty or any other
obligation or agreement of the Company under the Merger Agreement or of such
Stockholder contained in this Agreement, and (z) except as otherwise agreed to
in writing in advance by Parent, against the following actions or proposals: (i)
any Acquisition Proposal; and (ii) (A) any change in the persons who constitute
the board of directors of the Company that has not been previously approved by
at least a majority of the persons who were directors of the Company as of the
date of this Agreement (or their successors who were so approved); (B) any
change in the present capitalization of the Company or any amendment of the
Company’s articles of incorporation or bylaws; (C) any other material change in
the Company’s corporate structure or business; or (D) any other action or
proposal involving the Company or any of its subsidiaries that is intended, or
could reasonably be expected, to prevent, impede, interfere with, delay,
postpone or adversely affect the transactions contemplated by the Merger
Agreement; provided, however, nothing in this Agreement shall be interpreted as
obligating the Stockholders to exercise any options to acquire shares of Common
Stock. Any such vote shall be cast or consent shall be given in accordance with
such procedures relating thereto so as to ensure that it is duly counted for
purposes of determining that a quorum is present and for purposes of recording
the results of such vote or consent. During the Voting Period, each Stockholder
agrees not to enter into any agreement, commitment, letter of intent, agreement
in principle, or understanding with any Person that violates or conflicts with
or could reasonably be expected to violate or conflict with the provisions and
agreements contained in this Agreement.

 

Section 2.2 Grant of Irrevocable Proxy. Each Stockholder hereby appoints Parent
and any designee of Parent, and each of them individually, as such Stockholder’s
proxy and attorney-in-fact, with full power of substitution and resubstitution,
to cause such Stockholder’s shares to be counted as present at any meeting of
the Company’s stockholders during the Voting Period and to vote or act by
written consent during the Voting Period with respect to the Subject Shares in
accordance with Section 2.1. This proxy is given to secure the performance of
the duties of such Stockholder under this Agreement. Each Stockholder shall
promptly cause a copy of this Agreement to be deposited with the Company at its
principal place of business. Each Stockholder shall take such further action or
execute such other instruments as may be necessary to effectuate the intent of
this proxy. Each Stockholder hereby revokes all other proxies and powers of
attorney with respect to its Subject Shares that it may have previously granted,
in each case to the extent such prior or subsequent proxies or powers of
attorney would prevent such Stockholder from complying with such Stockholder’s
obligations under this Agreement.

 

Section 2.3 Nature of Irrevocable Proxy. The proxy and power of attorney granted
pursuant to Section 2.2 by Stockholder shall be irrevocable during the Voting
Period, shall be deemed to be coupled with an interest sufficient in law to
support an irrevocable proxy and shall revoke any and all prior proxies granted
by such Stockholder. The power of attorney granted by

 

2



--------------------------------------------------------------------------------

each Stockholder herein is a durable power of attorney and shall survive the
dissolution, bankruptcy, death or incapacity of such Stockholder. The proxy and
power of attorney granted hereunder shall terminate upon the termination of this
Agreement pursuant to Section 6.1.

 

Section 2.4 Legend. To the extent a Stockholder’s Subject Shares are in
certificated form, such Stockholder shall promptly cause such certificate
representing its Subject Shares to be surrendered and shall instruct the
transfer agent for the Subject Shares to cause the following legend to be
conspicuously noted thereon:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A STOCKHOLDER VOTING
AGREEMENT DATED AS OF MARCH 28, 2004. THE STOCKHOLDER VOTING AGREEMENT RESTRICTS
THE TRANSFERABILITY OF THE SHARES REPRESENTED BY THIS CERTIFICATE AND INCLUDES A
VOTING AGREEMENT AND AN IRREVOCABLE PROXY TO VOTE THE SHARES REPRESENTED BY THIS
CERTIFICATE.”

 

To the extent a Stockholder’s Subject Shares are not in certificated form, such
Stockholder shall, upon the request of Parent, use its best efforts to promptly
obtain certificates representing Subject Shares that are currently
uncertificated and shall promptly thereafter cause such certificates to be
surrendered and shall instruct the transfer agent for the Subject Shares to
cause the foregoing legend to be conspicuously noted thereon.

 

ARTICLE III

COVENANTS

 

Section 3.1 Generally. Each Stockholder agrees that during the Voting Period,
except as contemplated by the terms of this Agreement, it shall not (i) sell,
transfer, tender, pledge, encumber, assign or otherwise dispose of
(collectively, a “Transfer”), or enter into any contract, option or other
agreement with respect to, or consent to, a Transfer of, any or all of the
Subject Shares, (ii) grant any proxy, power of attorney, or other authorization
in or with respect to the Subject Shares, or (iii) take any action that would
have the effect of preventing, impeding, interfering with or adversely affecting
its ability to perform its obligations under this Agreement; provided, however,
the parties agree and acknowledge that certain of the Subject Shares, as
identified on Schedule B hereto, have been previously been pledged to the
Company pursuant to certain stock pledge agreements and as security for certain
loan agreements between the Company and the Stockholders; provided further,
David V. Goeddel shall be permitted to transfer those Subject Shares
beneficially owned by him to any trust, beneficiary, administrator, custodian or
otherwise for estate planning purposes, provided that such transferee enters
into a written agreement in favor Parent agreeing to be bound by the terms and
conditions of this Agreement.

 

Section 3.2 Standstill Obligations of Stockholders. Each Stockholder covenants
and agrees with Parent that, during the Voting Period:

 

(a) Such Stockholder shall not, nor shall such Stockholder permit any of its
controlled Affiliates to, nor shall such Stockholder act in concert with or
permit any of its controlled Affiliates to act in concert with any Person to
make, or in any manner participate in,

 

3



--------------------------------------------------------------------------------

directly or indirectly, a “solicitation” of “proxies” (as defined in the rules
and regulations of the Securities and Exchange Commission) or powers of attorney
or similar rights to vote, or seek to advise or influence any Person with
respect to the voting of, any shares of Common Stock in connection with any vote
or other action on any matter, other than to recommend that stockholders of the
Company vote in favor of the Merger and the Merger Agreement and otherwise as
expressly provided by Article II of this Agreement.

 

(b) Such Stockholder shall not, nor shall such Stockholder permit any of its
controlled Affiliates to, nor shall such Stockholder act in concert with or
permit any of its controlled Affiliates to act in concert with any Person to,
deposit any shares of Common Stock in a voting trust or subject any shares of
Common Stock to any arrangement or agreement with any Person with respect to the
voting of such shares of Common Stock, except as provided by Article II of this
Agreement.

 

(c) Such Stockholder shall not, and shall cause its Representatives not to,
directly or indirectly: (i) solicit, initiate or induce or knowingly or
intentionally facilitate or encourage any inquiry with respect to, or the
making, submission or announcement of, any Acquisition Proposal or any proposal
that would reasonably be expected to lead to any Acquisition Proposal, (ii)
furnish to any Person other than Parent, Merger Sub or their Affiliates any
information with respect to any proposal that constitutes or would reasonable be
expected to lead to any Acquisition Proposal, (iii) participate or engage in
discussions or negotiations with any Person with respect to any Acquisition
Proposal, except to notify such Person as to the existence of these provisions,
or (iv) enter into any letter of intent or similar document or any agreement,
commitment or understanding contemplating or otherwise relating to any
Acquisition Proposal or a transaction contemplated thereby; provided, however,
that in connection with Acquisition Proposals as to which Parent has received a
Superior Proposal Notice, such Stockholder may provide information and engage in
discussions to the same extent as the Company is so permitted pursuant to
Section 6.4(c) of the Merger Agreement. Each Stockholder hereby represents that
it is not now engaged in discussions or negotiations with any party other than
Parent with respect to any Acquisition Proposal. Each Stockholder shall (i)
promptly notify Parent (orally and in writing) if any offer is made to such
Stockholder, any discussions or negotiations are sought to be initiated with
such Stockholder, any inquiry, proposal or contact is made or any information is
requested from such Stockholder with respect to any Acquisition Proposal, (ii)
promptly notify Parent of the terms of any proposal that such Stockholder may
receive in respect of any Acquisition Proposal, and the identity of the
prospective purchaser, (iii) promptly provide Parent with a copy of any such
offer, if written, or a written summary of such offer, if not in writing, and
(iv) promptly keep Parent informed in all material respects of the status and
details (including material amendments or proposed material amendments) of any
such Acquisition Proposal of which such Stockholder is aware.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

 

Each Stockholder hereby represents and warrants to Parent as follows:

 

Section 4.1 Authority. Such Stockholder has all legal capacity and authority to
execute and deliver this Agreement and to consummate the transactions
contemplated hereby.

 

4



--------------------------------------------------------------------------------

This Agreement has been duly executed and delivered by such Stockholder and
constitutes a valid and binding obligation of such Stockholder, enforceable in
accordance with its terms.

 

Section 4.2 Ownership of Shares. As of the date hereof, such Stockholder is the
lawful owner of the Owned Shares and has the sole power to vote (or cause to be
voted) and dispose of such shares of Common Stock. Such Stockholder holds that
number of certificated Owned Shares and uncertificated Owned Shares, in each
case, as identified on Schedule A hereto. Other than the Subject Shares and
options to purchase Common Stock, as identified on Schedule A (which Schedule
identifies any such exception by Stockholder), such Stockholder does not own or
hold any right to acquire any additional shares of any class of capital stock of
the Company or other securities of the Company or any interest therein or any
voting rights with respect to any securities of the Company. The Subject Shares
are not subject to any voting trust agreement or other contracts, agreement,
arrangement, commitment or understanding to which such Stockholder is party
restricting or otherwise relating to the voting, dividend rights or disposition
of the Subject Shares. Except as set forth on Schedule B hereto (which Schedule
identifies any such exception by Stockholder), such Stockholder has good and
valid title to the Owned Shares, free and clear of any and all pledges,
mortgages, liens, charges, proxies, voting agreements, encumbrances, adverse
claims, options, security interests and demands of any nature or kind
whatsoever, other than those created by this Agreement.

 

Section 4.3 No Conflicts. (i) No filing with any Governmental Entity, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by such Stockholder and the consummation by such
Stockholder of the transactions contemplated hereby and (ii) none of the
execution and delivery of this Agreement by such Stockholder, the consummation
by such Stockholder of the transactions contemplated hereby or compliance by
such Stockholder with any of the provisions hereof shall (A) result in, or give
rise to, a violation or breach of or a default under any of the terms of any
material contract, understanding, agreement or other instrument or obligation to
which such Stockholder is a party or by which such Stockholder or any of its
Subject Shares or assets may be bound, or (B) violate any applicable Law which
could reasonably be expected to adversely affect such Stockholder’s ability to
perform its obligations under this Agreement.

 

Section 4.4 Reliance by Parent. Such Stockholder understands and acknowledges
that Parent is entering into the Merger Agreement in reliance upon the execution
and delivery of this Agreement by such Stockholder.

 

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

 

Parent hereby represents and warrants to each Stockholder as follows:

 

Section 5.1 Due Organization, etc. Parent is a company duly organized and
validly existing under the laws of the jurisdiction of its incorporation. Parent
has all necessary corporate power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. The execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby by Parent have been duly authorized by all necessary
corporate action on the part of Parent.

 

5



--------------------------------------------------------------------------------

Section 5.2 Conflicts. (i) No filing with any Governmental Entity, and no
authorization, consent or approval of any other Person is necessary for the
execution of this Agreement by Parent and the consummation by Parent of the
transactions contemplated hereby and (ii) none of the execution and delivery of
this Agreement by Parent, the consummation by Parent of the transactions
contemplated hereby shall (A) conflict with or result in any breach of the
organizational documents of Parent, (B) result in, or give rise to, a violation
or breach of or a default under any of the terms of any material contract,
understanding, agreement or other instrument or obligation to which Parent is a
party or by which Parent or any of its assets may be bound, or (C) violate any
applicable Law, which could reasonably be expected to adversely affect Parent’s
ability to perform its obligations under this Agreement.

 

ARTICLE VI

TERMINATION

 

Section 6.1 Termination. This Agreement shall terminate, and neither Parent nor
any Stockholder shall have any rights or obligations hereunder and this
Agreement shall become null and void and have no effect upon the earliest to
occur of (i) the mutual consent of Parent and the Stockholders to terminate this
Agreement, (ii) the Effective Time, (iii) the date of termination of the Merger
Agreement in accordance with its terms and (iv) the date of any modification,
waiver or amendment to the Merger Agreement in a manner that materially reduces
the Merger Consideration; provided, however, that the termination of this
Agreement shall not prevent any party hereunder from seeking any remedies (at
law or in equity) against any other party hereto for such party’s breach of any
of the terms of this Agreement. Notwithstanding the foregoing, Section 7.1 and
Sections 7.4 through 7.18, inclusive, of this Agreement shall survive the
termination of this Agreement.

 

ARTICLE VII

MISCELLANEOUS

 

Section 7.1 Appraisal Rights. To the extent permitted by applicable law, each
Stockholder hereby waives any rights of appraisal or rights to dissent from the
Merger that it may have under applicable law.

 

Section 7.2 Publication.

 

(a) Each Stockholder agrees that, during the Voting Period, such Stockholder
shall not issue any public release or announcement concerning the transactions
contemplated by this Agreement and the Merger Agreement without the prior
consent of Parent (which consent shall not be unreasonably withheld), except as
such release or announcement may, upon the advice of such Stockholder’s counsel,
be required by applicable Law, in which case such Stockholder shall allow Parent
reasonable time to comment on such release or announcement in advance of such
issuance and shall cause only the minimum amount of information to be disclosed
as is required by applicable Law.

 

(b) Each Stockholder hereby permits Parent, Merger Sub and/or the Company to
publish and disclose in press releases, Schedule 13D filings, and the
Registration Statement and/or the Proxy Statement/Prospectus (including all
documents and schedules filed with the

 

6



--------------------------------------------------------------------------------

Securities and Exchange Commission) and any other disclosures or filings
required by applicable Law, its identity and ownership of shares of the Common
Stock, the nature of its commitments, arrangements and understandings pursuant
to this Agreement and/or the text of this Agreement.

 

Section 7.3 HSR Requirements. Each Stockholder agrees promptly to make all
necessary filings, if any, and thereafter make any other required submissions,
if any, with respect to the Merger Agreement, the Merger and the transactions
contemplated by the Merger Agreement required under the HSR Act, any antitrust
and competition Laws of any other applicable jurisdiction and any other
applicable Law. Each Stockholder shall cooperate with Parent in connection with
the making of any such filings referenced in the preceding sentence, including
providing copies of all such documents to Parent and its advisors prior to
filing and, if requested, to accept all reasonable additions, deletions or
changes suggested in connection therewith.

 

Section 7.4 Affiliate Letter. Each Stockholder has executed and delivered to
Parent an affiliate letter in substantially the form attached hereto as Exhibit
7.4.

 

Section 7.5 Further Actions. Each of the parties hereto agrees that it will use
its reasonable best efforts to do all things reasonably necessary to effectuate
this Agreement.

 

Section 7.6 Fees and Expenses. Except as otherwise provided in the Merger
Agreement, each of the parties shall be responsible for its own fees and
expenses (including, without limitation, the fees and expenses of financial
consultants, investment bankers, accountants and counsel) in connection with the
entering into of this Agreement and the consummation of the transactions
contemplated hereby and the Merger Agreement, regardless of whether the Merger
is consummated.

 

Section 7.7 Amendments, Waivers, etc. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified, except upon the execution
and delivery of a written agreement executed by each of the parties hereto. The
failure of any party hereto to exercise any right, power or remedy provided
under this Agreement or otherwise available in respect hereof at law or in
equity, or to insist upon compliance by any other party hereto with its
obligations hereunder, and any custom or practice of the parties at variance
with the terms hereof shall not constitute a waiver by such party of its right
to exercise any such or other right, power or remedy or to demand such
compliance.

 

Section 7.8 Specific Performance. Each Stockholder acknowledges that irreparable
damage would occur and that it will be impossible to measure in money the damage
to Parent and Merger Sub if such Stockholder fails to comply with the
obligations imposed by this Agreement, and that, in the event of any such
failure, Parent and Merger Sub will not have an adequate remedy at law or in
damages. Accordingly, each Stockholder agrees that injunctive relief or any
other equitable remedy, in addition to any remedies at law or damages, is the
appropriate remedy for any such failure and will not oppose the granting of any
such remedy on the basis that Parent or Merger Sub has an adequate remedy at
law. Each Stockholder agrees not to seek, and agrees to waive any requirement
for, the securing or posting of a bond in connection with Parent seeking or
obtaining such equitable relief.

 

7



--------------------------------------------------------------------------------

Section 7.9 Notices. Any notices or other communications required or permitted
under, or otherwise in connection with this Agreement shall be in writing and
shall be deemed to have been duly given when delivered in person or upon
confirmation of receipt when transmitted by facsimile transmission (with
confirmation) or on receipt after dispatch by registered or certified mail,
postage prepaid, addressed, or on the next Business Day if transmitted by
national overnight courier, in each case as follows:

 

If to Parent or Merger Sub, addressed to it at:

 

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, Ca 91320-1799

Fax: (805) 499-8011

Attn: Corporate Secretary

 

with a copy to:

 

Latham & Watkins LLP

650 Town Center Drive

Costa Mesa, Ca 92626

Fax: (714) 755-8290

Attn: Charles K. Ruck

 

If to a Stockholder: addressed to such Stockholder as set forth on Schedule A

 

with a copy to:

 

Cooley Godward LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, Ca 94306

Fax: (650) 849-7400

Attn: Suzanne Hooper, Esq.

 

Section 7.10 Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

Section 7.11 Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any rule of Law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

8



--------------------------------------------------------------------------------

Section 7.12 Entire Agreement. This Agreement (together with the Merger
Agreement, to the extent referred to herein) constitutes the entire agreement of
the parties and supersedes all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.

 

Section 7.13 Assignment. This Agreement shall not be assigned by operation of
law or otherwise without the prior written consent of each of the parties,
except that Parent may assign and transfer its rights and obligations hereunder
to any entity that is wholly owned, directly or indirectly, by Parent.

 

Section 7.14 Certain Events. Stockholder agrees that this Agreement and the
obligations hereunder shall attach to the Subject Shares and shall be binding
upon any Person or entity to which legal or beneficial ownership of such Subject
Shares shall pass, whether by operation of law, or otherwise.

 

Section 7.15 Parties in Interest. This Agreement shall be binding upon and inure
solely to the benefit of each party hereto and their respective successors and
assigns, and nothing in this Agreement, express or implied, is intended to or
shall confer upon any other Person any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

Section 7.16 Mutual Drafting. Each party hereto has participated in the drafting
of this Agreement, which each party acknowledges is the result of extensive
negotiations between the parties.

 

Section 7.17 Governing Law; Consent to Jurisdiction; Waiver of Trial by Jury.

 

(a) This Agreement and the transactions contemplated hereby, and all disputes
between the parties under or related to the Agreement or the facts and
circumstances leading to its execution, whether in contract, tort or otherwise,
shall be governed by and construed in accordance with the laws of the State of
Delaware, without regard to the application of Delaware principles of conflicts
of laws.

 

(b) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the exclusive jurisdiction of any Delaware State
court, or Federal court of the United States of America, sitting in Delaware,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement or the agreements delivered in connection
herewith or the transactions contemplated hereby or thereby or for recognition
or enforcement of any judgment relating thereto, and each of the parties hereby
irrevocably and unconditionally (i) agrees not to commence any such action or
proceeding except in such courts, (ii) agrees that any claim in respect of any
such action or proceeding may be heard and determined in such Delaware State
court or, to the extent permitted by law, in such Federal court, (iii) waives,
to the fullest extent it may legally and effectively do so, any objection which
it may now or hereafter have to the laying of venue of any such action or
proceeding in any such Delaware State or Federal court, and (iv) waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such Delaware State or Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit

 

9



--------------------------------------------------------------------------------

on the judgment or in any other manner provided by law. Each party to this
Agreement irrevocably consents to service of process in the manner provided for
notices in Section 7.9. Nothing in this Agreement shall affect the right of any
party to this Agreement to serve process in any other manner permitted by law.

 

(c) EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE
UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY CERTIFIES AND ACKNOWLEDGES THAT (I) NO REPRESENTATIVE, AGENT OR ATTORNEY
OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER
PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE EITHER OF SUCH
WAIVERS, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF SUCH
WAIVERS, (III) IT MAKES SUCH WAIVERS VOLUNTARILY, AND (IV) IT HAS BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.16(c).

 

Section 7.18 Counterparts. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.

 

* * * * *

 

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Parent and the Stockholders have caused this Agreement to be
duly executed as of the day and year first above written.

 

AMGEN INC.,

a Delaware corporation

 

By:    /s/    DAVID J. SCOTT    

--------------------------------------------------------------------------------

    

David J. Scott

Senior Vice President, General Counsel and Secretary



--------------------------------------------------------------------------------

STOCKHOLDERS

 

By:    /s/    DAVID V. GOEDDEL    

--------------------------------------------------------------------------------

     Name: David V. Goeddel

 

By:    /s/    A. GRANT HEIDRICH, III    

--------------------------------------------------------------------------------

     Name: A. Grant Heidrich, III

 

By:    /s/    EDWARD R. MCCRACKEN    

--------------------------------------------------------------------------------

     Name: Edward R. McCracken

 

By:    /s/    STEVEN L. MCKNIGHT    

--------------------------------------------------------------------------------

     Name: Steven L. McKnight

 

By:    /s/    CRAIG A. P. D. SAXTON    

--------------------------------------------------------------------------------

     Name: Craig A. P. D. Saxton

 

By:    /s/    ANDREW J. PERLMAN    

--------------------------------------------------------------------------------

     Name: Andrew J. Perlman

 

By:    /s/    TERRY ROSEN    

--------------------------------------------------------------------------------

     Name: Terry Rosen



--------------------------------------------------------------------------------

By:    /s/    WILLIAM J. RIEFLIN    

--------------------------------------------------------------------------------

     Name: William J. Rieflin

 

By:    /s/    JACK M. ANTHONY    

--------------------------------------------------------------------------------

     Name: Jack M. Anthony

 

By:    /s/    MICHAEL D. LEVY    

--------------------------------------------------------------------------------

     Name: Michael D. Levy

 

By:    /s/    EDWARD W. HOLMES    

--------------------------------------------------------------------------------

     Name: Edward W. Holmes



--------------------------------------------------------------------------------

Schedule A

 

Stockholder

--------------------------------------------------------------------------------

   Total Number
of Shares of
Owned Shares


--------------------------------------------------------------------------------

   Certificated
Shares


--------------------------------------------------------------------------------

   Options to
Purchase
Common
Stock


--------------------------------------------------------------------------------

   Uncertificated
Shares


--------------------------------------------------------------------------------

  

Address

--------------------------------------------------------------------------------

David V. Goeddel

   2,086,629    2,033,334    941,666    53,295    2115 Forest View Avenue,
Hillsborough CA 94010

A. Grant Heidrich, III

   153,245    129,167    36,000    24,078    The Mayfield Fund, 2800 Sand Hill
Road, Menlo Park, CA 94025

Edward W. Holmes

   0    0    35,000    0    UCSD, 9500 Gilman Drive, La Jolla, CA 92093-0602

Edward R. McCracken

   70,512    26,000    26,000    44,512    PO Box 1316, Angel Fire, NM 87710

Steven L. McKnight

   310,016    37,520    244,000    272,496    Dept of Biology, UTX SW Medical
Center, Room L3.214, 5323 Harry Hines Blvd., Dallas, TX 75390-9152

Craig A. P. D. Saxton

   25,000    0    45,000    25,000    628 Hamburg Road, Lyme, CT 06371

Andrew J. Perlman

   352,588    320,754    380,288    31,834    618 Mirada Avenue, Stanford, CA
94305

Terry Rosen

   138,993    136,626    624,666    2,367    2820 Adeline, Burlingame CA 94010

William J. Rieflin

   221,052    205,362    469,999    15,690    1225 La Canada Road, Hillsborough,
CA 94010

Jack M. Anthony

   17,492    0    150,000    17,492    21 Crestview Circle, S. San Francisco, CA
94080

Michael D. Levy

   10,178    0    400,000    10,178    1200 Tournament Drive, Hillsborough, CA
94010



--------------------------------------------------------------------------------

Schedule B

 

Stockholder

--------------------------------------------------------------------------------

   Number of Owned
Shares Pledged
to the Company


--------------------------------------------------------------------------------

Terry Rosen

   138,993

Michael D. Levy

   10,178

 

2



--------------------------------------------------------------------------------

Exhibit 7.4

 

FORM OF AFFILIATE LETTER

 

            , 2004

 

Amgen Inc.

Amgen Center Drive

Thousand Oaks, CA 91320-1799

 

Ladies and Gentlemen:

 

The undersigned has been advised that, as of the date of this letter, the
undersigned may be deemed to be an “affiliate” of Tularik Inc., a Delaware
corporation (“Tularik”), as the term “affiliate” is defined for purposes of
paragraphs (c) and (d) of Rule 145 (“Rule 145”) of the rules and regulations
(the “Rules and Regulations”) of the Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “Act”). Pursuant
to the terms of the Agreement and Plan of Merger dated as of March 28, 2004 (the
“Agreement”) by and among Tularik, Amgen Inc., a Delaware corporation (“Amgen”),
and Arrow Acquisition, LLC, a limited liability company (“Merger Sub”), Tularik
will be merged with Merger Sub (the “Merger”).

 

As a result of the Merger, the undersigned will receive shares of common stock,
par value $.0001 per share, of Amgen (“Amgen Common Stock”) in exchange for
shares of common stock, par value $.001 per share, of Tularik (“Tularik Common
Stock”) owned by the undersigned.

 

The undersigned recognizes that Tularik, Amgen and the Surviving Entity (as
defined in the Agreement) will rely upon this letter in consummating the Merger.

 

1. Compliance with the Act. The undersigned represents, warrants and covenants
that:

 

(a) The undersigned shall not make any sale, transfer or other disposition of
Amgen Common Stock in violation of the Act or the Rules and Regulations.

 

(b) The undersigned has carefully read this letter and discussed its
requirements and other applicable limitations upon the undersigned’s ability to
sell, transfer or otherwise dispose of Amgen Common Stock, to the extent the
undersigned felt necessary, with the undersigned’s counsel or counsel for
Tularik.

 

(c) The undersigned has been advised that the issuance of Amgen Common Stock to
the undersigned pursuant to the Agreement will be registered with the Commission
under the Act on a Registration Statement on Form S-4. However, the undersigned
has also been advised that, because the undersigned may be deemed to have been
an affiliate of Tularik at the time the Merger was submitted for a vote of the

 

3



--------------------------------------------------------------------------------

stockholders of Tularik, and the distribution by the undersigned of Amgen Common
Stock has not been registered under the Act, the undersigned may not sell,
transfer or otherwise dispose of Amgen Common Stock issued to the undersigned in
the Merger unless (i) such sale, transfer or other disposition has been
registered under the Act, (ii) such sale, transfer or other disposition is made
in conformity with Rule 145, or (iii) in the opinion of outside counsel, which
opinion and outside counsel are reasonably acceptable to Amgen, or pursuant to a
“no action” or interpretative letter obtained by the undersigned from the staff
of the Commission, such sale, transfer or other disposition is otherwise exempt
from registration under the Act.

 

(d) The undersigned understands that Rule 145 permits offers, sales and
transfers only in limited amounts and in limited circumstances, many of which
will be outside of the undersigned’s control. The undersigned understands that
Amgen is under no obligation to register the sale, transfer or other disposition
of Amgen Common Stock by the undersigned or on the undersigned’s behalf under
the Act or to take any other action necessary in order to make compliance with
an exemption from such registration available.

 

(e) In the event of a sale, transfer or other disposition of Amgen Common Stock
pursuant to Rule 145, the undersigned will supply Amgen with a letter in the
form of Exhibit A hereto evidencing compliance with such Rule and an opinion in
form and substance reasonably satisfactory to Amgen from outside counsel
reasonably satisfactory to Amgen to the effect that such sale, transfer or other
disposition is not in violation of the Act or the Rules and Regulations. The
undersigned understands that Amgen may instruct its transfer agent to withhold
the transfer of any shares of Amgen Common Stock disposed of by the undersigned,
but that upon receipt of such letter the transfer agent shall effectuate the
transfer of such shares indicated as sold, transferred or otherwise disposed of
in the letter.

 

(f) The undersigned also understands that there will be placed on any
certificates for Amgen Common Stock issued to the undersigned, or any
substitutions therefor, a legend stating in substance:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A TRANSACTION TO
WHICH RULE 145 PROMULGATED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, APPLIES
AND MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT OR IN ACCORDANCE WITH AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED.”

 

(g) The undersigned also understands that unless the transfer by the undersigned
of the undersigned’s Amgen Common Stock has been registered under the Act or is
a sale made in conformity with Rule 145, Amgen reserves the right to put the
following legend on the certificates issued to the undersigned’s transferee:

 

4



--------------------------------------------------------------------------------

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND WERE ACQUIRED FROM A PERSON WHO RECEIVED
SUCH SHARES IN A TRANSACTION TO WHICH RULE 145 PROMULGATED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, APPLIES. THE SHARES HAVE BEEN ACQUIRED BY THE HOLDER
NOT WITH A VIEW TO, OR FOR RESALE IN CONNECTION WITH, ANY DISTRIBUTION THEREOF
WITHIN THE MEANING OF THE SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE
SOLD, PLEDGED OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT OR IN ACCORDANCE WITH AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED.”

 

(h) It is understood and agreed that the legends set forth in paragraphs (f) and
(g) above will be removed by delivery of substitute certificates without such
legend if such legend is not required for purposes of the Act or this letter
agreement. Without limiting the foregoing, it is understood and agreed that such
legends and the stop orders referred to above will be removed if:

 

(i) one year shall have elapsed from the date the undersigned acquired Amgen
Common Stock received in the Merger and the provisions of Rule 145(d)(2) are
then available to the undersigned;

 

(ii) two years shall have elapsed from the date the undersigned acquired Amgen
Common Stock received in the Merger and the provisions of Rule 145(d)(3) are
then available to the undersigned; or

 

(iii) Amgen has received either an opinion of outside counsel, which opinion and
outside counsel shall be reasonably satisfactory to Amgen, or a “no action” or
interpretative letter obtained by the undersigned from the staff of the
Commission, to the effect that the restrictions imposed by Rule 145 no longer
apply to the undersigned.

 

The obligations of the undersigned hereunder shall attach to and be binding upon
any person or entity to whom legal or beneficial ownership of the undersigned’s
shares of Amgen Common Stock (and shares of Amgen Common Stock following the
Merger) shall pass by operation of law or otherwise.

 

 

5



--------------------------------------------------------------------------------

The execution and delivery to you of this letter agreement shall not be deemed
an admission that the undersigned is an “affiliate” of Tularik as described in
the first paragraph of this letter or as a waiver of any rights the undersigned
may have to object to any claim that the undersigned is such an affiliate on or
after the date of this letter.

 

Very truly yours,

 

                                                                               
                                                                  

[Name]

 

Agreed to and accepted

 

AMGEN INC.

 

By:                                     
                                                            

Name:

Title:

 

6



--------------------------------------------------------------------------------

Exhibit A to Affiliate Letter

 

                     , 200  

 

Amgen Inc.

One Amgen Center Drive

Thousand Oaks, Ca 91320-1799

 

Ladies and Gentlemen:

 

On                     , the undersigned sold                      shares of
common stock (“Common Stock”) of Amgen Inc., a Delaware corporation (the
“Company”), received by it in connection with the merger of Tularik Inc., a
Delaware corporation, with Arrow Acquisition, LLC, a limited liability company
wholly-owned by the Company.

 

The undersigned represents that the Common Stock has been sold in conformity
with Rule 145 and the undersigned has complied with its covenants in the
affiliate letter between the Company and the undersigned dated
                    , 2004 Based upon the most recent report or statement filed
by the Company with the Securities and Exchange Commission, the shares of Common
Stock sold by the undersigned were within the prescribed limitations set forth
in paragraph (e) of Rule 144 promulgated under the Securities Act of 1933 (the
“Act”).

 

The undersigned hereby represents that the above-described shares of Common
Stock were sold in “brokers’ transactions” within the meaning of Section 4(4) of
the Act or in transactions directly with a “market maker” as the term is defined
in Section (3)(a)(38) of the Securities Exchange Act of 1934. The undersigned
further represents that it has not solicited or arranged for the solicitation of
orders to buy the above-described shares of Common Stock, and that the
undersigned has not made any payment in connection with the offer or sale of
such shares to any person other than to the broker who executed the order in
respect of such sale.

 

Very truly yours,

 

 

--------------------------------------------------------------------------------

[Name]

 



--------------------------------------------------------------------------------

Annex A

 

Stockholder                    

--------------------------------------------------------------------------------

David V. Goeddel

A. Grant Heidrich, III

Edward W. Holmes

Edward R. McCracken

Steven L. McKnight

Craig A. P. D. Saxton

Andrew J. Perlman

Terry Rosen

William J. Rieflin

Jack M. Anthony

Michael D. Levy